Citation Nr: 0946993	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1990 to 
January 1991 and January 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued a 10 percent disability 
rating for bilateral pes planus with plantar fasciitis.  In 
June 2006, the Veteran submitted a notice of disagreement and 
subsequently perfected his appeal in September 2006.

In April 2007, the Veteran presented sworn testimony during a 
video conference hearing in Louisville, Kentucky, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

In November 2007, the Board remanded the Veteran's claim of 
entitlement to a rating in excess of 10 percent for bilateral 
pes planus with plantar fasciitis to the RO for further 
evidentiary development, including attempting to obtain 
service treatment records and post-service treatment records 
that the Veteran identified during his April 2007 hearing.  
The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO obtained and associated with the 
claims file the referenced service treatment records and 
post-service treatment records.  Accordingly, all remand 
instructions issued by the Board have been complied with and 
this matter is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2006, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claim.

A January 2009 VA treatment record indicates that the 
Veteran's VA treating podiatrist filled out Family and 
Medical Leave Act (FMLA) paperwork for the Veteran.  None of 
the FMLA paperwork has been obtained or associated with the 
claims file.  As such, these records must be obtained.  
Furthermore, it is unclear from the evidence of record 
whether the request for FMLA leave may indicate a worsening 
or increase in severity of the Veteran's service-connected 
bilateral pes planus with plantar fasciitis.

Additionally, the Veteran submitted a document entitled 
"Physician Questionnaire" from the VA treating podiatrist 
in March 2007, and from his VA primary care nurse 
practitioner in August 2007.  The document lists the criteria 
for a 30 percent rating and a 50 percent rating for flat 
feet.  While the nurse practitioner indicated that the 
Veteran did not meet the criteria for either, the VA 
podiatrist indicated that he met the criteria for a 
50 percent rating, but not a 30 percent rating.  In light of 
this discrepancy and the uncertainty regarding possible FMLA 
leave, a new VA examination to determine the Veteran's 
current level of disability is warranted.  Therefore, the 
Board finds that a new VA examination is necessary, per VA's 
duty to assist, in order to determine the Veteran's current 
disability picture.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2009).

As this issue is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims 
file any updated VA treatment records 
dated from August 2009 to the present.

2.  Ask the Veteran to submit any 
paperwork or documentation relating to his 
Family and Medical Leave Act request, 
including the above-referenced 
January 2009 paperwork from Dr. B. J. B.

3.  The Veteran should be scheduled for a 
VA compensation examination with an 
appropriate expert in order to determine 
the severity of his bilateral pes planus 
with plantar fasciitis.  The claims folder 
must be made available to the examiner for 
review of pertinent documents therein in 
connection with the examination.  The 
examination report must reflect that such 
a review was conducted.  Examination 
findings should be reported which comport 
with the rating criteria contained in 
38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009).  All necessary studies should be 
completed.  The examiner should also 
specifically comment on whether the 
Veteran's bilateral pes planus with 
plantar fasciitis causes any marked 
interference with employment.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to an 
increased rating for bilateral pes planus 
with plantar fasciitis should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

